Citation Nr: 0707690	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  00-14 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
residuals of injury to the right knee.

3.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
chronic low back strain.

4. Entitlement to service connection for PTSD.

5.  Entitlement to service connection for residuals of injury 
to the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel
INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Boston, Massachusetts 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issues of entitlement to service connection for residuals 
of injury to the right knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1997 Board decision denied entitlement to 
service connection for PTSD based upon findings that although 
the veteran had a diagnosis of PTSD, he did not serve in 
combat and there was no confirmed in-service stressor 
supporting the diagnosis of PTSD.  The veteran did not appeal 
this decision.

2.  Evidence added to the record since the 1997 Board 
decision is new and material and relates to an unestablished 
fact necessary to substantiate the claim.  

3.  In August 1973, the RO denied service connection for a 
right knee disorder based on a finding that there was no 
evidence of a current right knee disorder on the most recent 
VA examination.

4.  Evidence submitted since August 1973 does show current 
right knee disorder, does bear directly and substantially on 
the issue of service connection for the right knee and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  In July 1989, the RO denied service connection for a low 
back strain based on a finding that there was no evidence of 
injury to the back in service and no evidence of a current 
low back disorder related to service.  

6.  Evidence submitted since July 1989 is cumulative and 
duplicative of evidence already of record, does not bear 
directly and substantially on the issue of service connection 
for a low back strain, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
February 1997 Board decision, and the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

2.  New and material evidence has been received since the 
August 1973 rating decision, and the claim of service 
connection for a right knee disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  New and material evidence has not been received since the 
July 1989 rating decision, and the claim of service 
connection for chronic low back strain may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran was notified of the VCAA duties to assist by 
correspondence dated in December 2002 and June 2003.  
Consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), a November 2006 letter to the veteran discussed the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) with regard to effective dates and 
disability ratings.  The letters also informed him of what is 
needed to establish new and material evidence in order to 
reopen a claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The veteran's service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  
Also, it is noted that there is no duty to obtain a VA 
examination or opinion in this case because new and material 
evidence has not been presented or secured.  See 38 C.F.R. § 
3.159(c)(4)(iii).  Any failure in the timing of VCAA notice 
by the RO constituted harmless error.  See also Conway v. 
Principi, 353 F.3d 1369, 1374 (2004).  The duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.

New and Material Evidence

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

For claims received prior to August 29, 2001, the definition 
of new and material evidence differed.  For claims filed 
prior to that date, new and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

PTSD Claim

In a February 1997 decision, the Board denied entitlement to 
service connection for PTSD.  The Board considered service 
medical records, service personnel records and post service 
records dated prior to its February 1997 decision.  These 
reflect reported symptoms of PTSD dating from 1991, as well 
as an initial assessment of PTSD dating from an August 1992 
psychiatric outpatient treatment record.  The veteran had 
reported that he had these symptoms since his return from 
Vietnam.  The veteran's service medical records were negative 
for psychiatric problems or any mention of PTSD.  

The Board considered the veteran's testimony as to stressors 
at DaNang.  He reported that his duties included perimeter 
guard and that he encountered rocket fire during this duty.  
He also reported that he had to guard a downed airplane 
overnight and in the morning he saw the bodies removed.  The 
Board also considered service personnel records and records 
from the Army Environmental Support Group (ESG).  These 
showed, consistent with the veteran's statements and hearing 
testimony, that he was stationed at DaNang Air Base with the 
366th Tactical Fighter Wing (TFW) from January to December 
1970 where his military occupational specialty (MOS) was a 
security policeman.  The ESG records also include historical 
extracts for the 366th TFW for the period from January to 
June 1970 detailing a number of incidents on the base wherein 
soldiers were wounded or killed in action, and where property 
was damaged by the enemy.  

The Board found that, although the veteran had a confirmed 
diagnosis of PTSD, he did not serve in combat based on his 
MOS or on his awards and decorations.  It also found that the 
information provided did not confirm his alleged in-service 
stressors.  The Board noted that even considering the ESG 
information, there was no indication that the veteran was 
involved in these incidents at the base.  

The 1997 Board decision is final.  38 U.S.C.A. § 7104 (West 
2002).  The veteran attempted to reopen his claim in 
correspondence received at the Board in March 2002.  Thus, 
the revised version of the definition of "new and material 
evidence" applies.  See 38 C.F.R. § 3.156 (2006).  

The evidence added to the record since the 1997 Board 
decision includes the veteran's request to reopen his claim 
reiterating his contention that PTSD is related to his 
experiences at DaNang.  He has stated in detail that being 
exposed to the incidents he previously described caused his 
present PTSD.  He has continued diagnoses of PTSD as 
reflected in records from the Boston VA medical center (VAMC) 
and the Lowell VA outpatient clinic.  

The veteran submitted a Performance Report for the veteran 
covering the period from April 16, 1970, to October 18, 1970, 
obtained from U. S. Army and Joint Services Records Research 
Center (JSRRC), formerly the ESG which was to the effect that 
the veteran was a member of the Quick Reaction Team.  His 
duties consisted of "responding to alarms in restricted 
areas, performing emergency security posture to secure combat 
potential against sabotage and/or attacks by clandestine 
forces."  The report noted that "during numerous rocket 
attacks directed against DaNang Airfield, [the veteran] 
displayed the courage and calmness of a true professional and 
took the added initiative to report impacts and suspected 
launch sites."  In Suozzi v. Brown, 10. Vet. App. 307, 310-
311 (1997) the United States Court of Appeals for Veterans 
Claims held that corroboration of every detail of a claimed 
stressor, including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient.  In Pentecost v. Principi, 16 Vet. App. 124 
(2002), the Court stated that although the unit records did 
not specifically identify the veteran as being present during 
the rocket attacks, the fact that he was stationed with a 
unit that was present while such attacks occurred suggested 
that he was in fact exposed to the attacks.  In the present 
case, the Performance Report confirms that the veteran was 
stationed with a unit and present at rocket attacks.  A 
second stressor has been confirmed.  

He submitted a detailed report of his voluntary participation 
in a VA psychophysiological research study dated in March 
2002 authored by a psychologist and a psychiatrist, the 
veteran was noted to have PTSD related to his service in 
Vietnam.  The report reflects that the veteran's personal 
combat events were accepted as reported. 

The veteran also submitted copies of a document entitled 
Appendix I, Chronology of VC/NVA Attacks on the Ten Primary 
USAF Operating Bases in RVN 1961-1973.  This report includes 
statistics on attacks on DaNang in 1970, while the veteran 
was stationed there.  It shows that there were attacks in 
April, May, June, September and October of 1970.  These 
involved people killed in action, wounded in action and 
aircraft damage.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 1997 
Board decision relates to an unestablished fact necessary to 
substantiate the claim.  As such, the claim is reopened.

Right Knee and Low Back Claims

Service medical records reflect that the veteran fell down 
the side of Cheyenne Mountain while on security patrol in 
1969.  His fall was estimated at 35 feet or 40 to 50 feet.  
He did not lose consciousness.  He was observed for skull 
fracture but no injury was found.  He was found to have 
abrasions of the hip and right knee and contusions.  The 
separation examinations in January and March 1972 show a 
normal spine and small scars on the right knee.  

In August 1973, the RO denied service connection for a right 
knee disorder, noting a lack of findings of current 
disability of the right knee, including negative findings on 
an August 1972 VA examination.  The veteran was informed of 
this denial but did not perfect an appeal.  

In July 1989, the RO denied service connection for low back 
strain.  The RO noted that the veteran's service medical 
records were negative as to the low back, the separation 
examination was normal, and current findings dating from 1989 
were not shown by competent evidence to be related to 
service.  The records include a November 1985 private 
emergency room report revealing that the veteran was seen for 
low back complaints following bending injury while working; 
the diagnosis was low back sprain.  A May 1989 VA neurologic 
examination noted the reported 1969 injury.  The examination 
showed no neurologic disease and the diagnosis was low back 
sprain.  The veteran was informed of the July 1989 decision 
and did not perfect an appeal.  

The 1973 and 1989 rating decisions are final.  38 U.S.C.A. 
§ 7105 (West 2002).  The veteran attempted to reopen his 
claims in correspondence received at the Board in 1999.  
Thus, the former version of the definition of "new and 
material evidence" applies.  See 38 C.F.R. § 3.156 (2001).  

Evidence added to the record since the 1973 rating decision 
denying service connection for the right knee shows a current 
diagnosis of right knee disorder.  A VA examination dated in 
May 2002 reflects an opinion that the veteran's right knee 
disorder is related to the fall in service.  The examiner 
also noted that the veteran had intercurrent injuries, and 
the record reflects complaints and treatment of injury to the 
knee in 1998.  VA treatment records note complaints of knee 
pain in October 1999 and an assessment of residuals of fall 
in 1969.  

The treatment records and the 2002 examination report 
provided since the 1973 final decision include a current 
diagnosis and evidence suggesting a nexus.  For the purposes 
of reopening a claim, the credibility of the evidence is to 
be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Thus, the Board concludes that new and material 
evidence has been submitted to reopen the claim of service 
connection for a right knee disorder.  

As to the chronic low back strain, the Board notes that the 
evidence includes current complaints of low back problems and 
various diagnoses.  In fact, the aforementioned May 2002 
examination reflects the examiner's opinion that given the 
severity of the fall one can only surmise that the back and 
knee problems were initiated by the fall.  However, the 
examiner also noted that the veteran's account of the 
incident differed greatly from the official report, and that 
1997 MRI of the spine was negative.  The examiner also noted 
intercurrent injuries contributed to current disorders.  
Significantly, the examiner noted the medical reports which 
show that the original injury did not involve the back.  VA 
treatment records dated to the present essentially show 
continued complaints of low back pain.  The veteran continues 
to urge that the back injury is related to service.  

The evidence received since the 1989 RO decision is not new 
and material as to the low back.  The veteran's contentions 
and diagnoses of current back problems are cumulative of 
evidence previously considered in the 1989 decision.  
Although the examiner in May 2002 alleges a relationship 
between the current problems and the fall, the Board notes 
that the examiner has correctly observed that the veteran had 
no back injury at the time of the fall.  Moreover, the 
examiner pointed out that the veteran's account of events 
varied considerable from the official account.  That being 
the case, and even presuming the credibility of the 
examiner's report, the Board finds that this evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  This opinion also does not 
propose to link an actual current back diagnosis to the fall 
but instead notes the current MRI of the back was negative.  
Accordingly, even if new, the evidence is not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  

Additional medical records of the 1969 incident that do not 
mention back injury, even if new, are not material.  This 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The veteran's contentions as to the claim are essentially a 
repetition of the previous assertions that were before the 
Board in August 1996, and are cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, his lay statements concerning diagnosis 
and causation are not competent.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, new and material evidence has not been presented, and 
the claim of service connection for chronic low back strain, 
is not reopened.


ORDER

New and material evidence having been submitted to reopen the 
previously denied claim, service connection for post-
traumatic stress disorder is reopened.

New and material evidence has been submitted to reopen the 
previously denied claim of service connection for a right 
knee disorder.  To that extent only, the claim is reopened.

New and material evidence not having been submitted to reopen 
the previously denied claim, service connection for chronic 
low back strain remains denied.


REMAND

Having reopened the claims of service connection for a right 
knee disorder and for PTSD, the Board finds that additional 
action is warranted under the VA's duty to assist as set 
forth in 38 C.F.R. § 3.159 (2006).  Specifically, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  Here, the Board finds 
that VA examination and opinion would be helpful in 
determining the likelihood that any current right knee 
disorder or that PTSD are related to service.  

The record shows that the veteran fell of a mountain in 
Colorado in January 1969. The veteran served in Vietnam from 
December 1969 to December 1970.  Records confirm a plane 
crash with casualties at DaNang Airfield in March 1970.  
Records show mortar and rocket fire in April and May 1970.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for a right knee 
disorder or for PTSD since service.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran is to be afforded a VA 
orthopedic examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based upon 
the medical documentation on file, the 
examiner should express an opinion as to 
the date of onset and etiology of any 
current right knee disorder.  
Specifically, an opinion is requested as 
to whether it is as least as likely as 
not that any current right knee disorder 
had its onset during active service or is 
related to any in-service disease or 
injury, including the fall off a mountain 
in 1969.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Keeping the ruling in Suozzi and 
Pentecost, the AMC/RO is to prepare a 
list of stressors that has been verified 
through official records, including 
JSRRC, service personnel records, and 
service medical records.  Thereafter, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of any current acquired 
psychiatric disorder, including PTSD.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder, including a copy of this 
decision, and a list of stressors must be 
made available to the psychiatrist or 
psychologist performing the examination 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  Following a review of the 
records, and examination of the veteran, 
the examiner is requested to provide an 
opinion as to the etiology, nature and 
severity of any psychiatric illness, to 
include PTSD.  If the diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should specify 
whether each stressor found to be 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors.  
A complete rational of any opinion 
expressed should be included in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  The AMC/RO should then readjudicate 
the veteran's claim of service connection 
for a right knee disorder, with 
application of all appropriate laws, 
regulations, and case law and 
consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions with 
respect to the claim remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


